DETAILED ACTION
Notice to Applicant
 
1.               The following is a FINAL office action upon examination of application number 16/548,468. Claims 1-8 and 20-31 are pending in this application, of which claims 1-8 and 20-31 have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority

3.	Application 16/548,468, filed 08/22/2019 Claims Priority from Provisional Application 62/842,894, filed 05/03/2019.

Response to Amendment

4.	In the response filed July 26, 2021, Applicant amended claims 1, 3-4, 6-8, 22-28 and 31, and did not cancel any claims. No new claims were presented for examination. 

5.	Applicant's amendments to claims 1, 3-4, 6-8, 22-28 and 31 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, these rejections have been maintained.



Response to Arguments

6.	Applicant's arguments filed July 26, 2021, have been fully considered.

7.	Applicant submits that “Examiner characterized the claims as allegedly directed to a judicial exception, and more specifically, to certain methods of organizing human activity and mathematical concepts. Applicant respectfully disagrees.” Applicant further submits that none of the features recited in independent claims 1, 23, and 26 should reasonably be considered as the “managing personal behavior or relationships or interactions between people,” or mere mathematical equations.” [Applicant’s Remarks, 07/26/2021, pages 10-12]

The Examiner respectfully disagrees. Under Step 2A Prong One of the eligibility inquiry, Applicant argues that “none of the features recited in independent claims 1, 23, and 26 should reasonably be considered as the “managing personal behavior or relationships or interactions between people,” or mere mathematical equations. In the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 01/07/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57), the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claim 1 has been found to recite an abstract idea that falls into the “Certain methods of organizing human activity” by reciting limitations for managing personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions. The limitations reciting “receiving a first input indicative of a lower risk threshold and a second input indicative of an upper risk threshold for one or more of an organizational entity or a risk category at a first level of a hierarchy of the enterprise; receiving a user selection of a first subset of subsidiaries for inclusion in calculation of one or more aggregated risk measures for the organizational entity or the risk category, wherein the first subset of subsidiaries is less than an entirety of available subsidiaries for selection; calculating the one or more aggregated risk measures for the organizational entity or the risk category based on risk measures associated with the first set of subsidiaries, wherein the first subset of subsidiaries is organized at one or more second levels of hierarchy lower from the first level of hierarchy, wherein an unselected subsidiary is excluded from the calculation of the one or more aggregated risk measures; comparing at least one of the one or more aggregated risk measures to the lower risk threshold and the upper risk threshold; and based upon the comparison, generating a risk score, a risk tolerance status, or both, for the organizational entity or the risk category” are reasonably understood as setting forth activities of managing personal behavior or relationships or interactions between people - including following rules or instructions. Under Prong One of Step 2A, input indicative of risk thresholds for one or more of an organizational entity or a risk category at a first level of a hierarchy of the enterprise is received and evaluated to generating a risk score, a risk tolerance status, or both, for the organizational entity. The risk information is received and analyzed for purposes which relate to evaluating an organizational entity and subsidiaries and therefore the claim limitations fall within the certain methods of organizing human activity grouping.
Moreover, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of managing relationships or interactions between people (See, e.g., paragraph [0005]: “The present approach allows for establishing a hierarchy and/or aggregation of risk at the organizational level or a sub- level and for assessment or management of risks at the organizational level or sub- level.”). 
As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions receiving, receiving, calculating, comparing and generating, cover human activity concepts, but for the recitation of generic computer components. That is, other than reciting one or more processors and a memory, the claim limitations merely cover managing interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, when evaluated under Step 2A Prong One of the eligibility inquiry, the claims recite limitations falling within both the “Certain Methods of Organizing Human Activity” grouping as set forth in the 2019 PEG. The Office maintains that the claims are directed to an abstract idea. 
Lastly, in response to the Applicant’s statements arguing that none of the features recited in independent claims 1, 23, and 26 should reasonably be considered as mathematical concepts., the Examiner respectfully disagrees. It is noted that the 101 rejection found the limitations in claim 1/23/26 to be directed to an abstract idea that falls into the “mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations” based on the limitations calculating the one or more aggregated risk measures for the organizational entity or the risk category based on risk measures associated with the first set of subsidiaries, wherein the first subset of subsidiaries is organized at one or more second levels of hierarchy lower from the first level of hierarchy, wherein an unselected subsidiary is excluded from the calculation of the one or more aggregated risk measures; comparing at least one of the one or more aggregated risk measures to the lower risk threshold and the upper risk threshold; and based upon the comparison, generating a risk score, a risk tolerance status, or both, for the organizational entity or the risk category. Calculating aggregated risk measures requires mathematical analysis. It is clear from Applicant’s claims that the method involves mathematical concepts such as calculating the one or more aggregated risk measures for the organizational entity or the risk category based on risk measures associated with the first set of subsidiaries, wherein the first subset of subsidiaries is organized at one or more second levels of hierarchy lower from the first level of hierarchy, wherein an unselected subsidiary is excluded from the calculation of the one or more aggregated risk measures; comparing at least one of the one or more aggregated risk measures to the lower risk threshold and the upper risk threshold; and based upon the comparison, generating a risk score, a risk tolerance status, or both, for the organizational entity or the risk category, as recited in the claims, amount to an abstract idea by reciting mathematical relationships, formulas, or equations. The claims describe an abstract idea in the form of using mathematical relationships (See claim 1 limitations for calculating aggregated risk measures) to calculate aggregated risk measures, wherein mathematical relationships/formulas have been recognized by courts as abstract ideas. See Alice Corp., 134 S. Ct. at 2355-56. See also, pg. 74622 of Federal Register/Vol. 79, No. 241. Accordingly, the first prong (Step 2A) of the Mayo/Alice eligibility test is met because the §101 rejection clearly identifies at least on abstract idea that is set forth or described in the claims. Furthermore, this argument is found unpersuasive because the amended claims are unlike the claims at issue in Diehr. Here, unlike Diehr, the claims only recites an abstract idea corresponding to the grouping of “mathematical concepts,” and does not provide a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diamond v. Diehr.  
Therefore, Applicant’s argument under Step 2A Prong 1 is not persuasive because the claims have been shown to set forth or describe activities falling under the “Mathematical 

8.	Applicant submits that “Under step 2A, prong 2, even if independent claims 1, 23, and 26 recite a judicial exception, the claims integrate the judicial exception into a practical application.” [Applicant’s Remarks, 07/26/2021, page 13]

The Examiner respectfully disagrees. Under Step 2A Prong Two of the eligibility inquiry, Applicants argues that “even if independent claims 1, 23, and 26 recite a judicial exception, the claims integrate the judicial exception into a practical application.” The additional elements in exemplary claim 1 are directed to: “one or more processors configured to host one or more client instances accessible via one or more remote client networks of an enterprise” and “a memory configured to store instructions executable by the one or more processors” which merely serve to tie the abstract idea to a particular technological environment (automated or computer-based operating environment) via generic computing hardware, software/instructions, and/or involve insignificant pre-solution data gathering activities, which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).
The “first input” and the “second input” merely describes the type of data that is received, which the Examiner emphasizes amounts, at most, to pre-solution data gathering activity as well as well-understood, routine, and conventional activity in the art, as noted in Step 2B of the §101 rejection.  Employing a processor  to facilitate collection of the data would amount to nothing more 
Furthermore, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no processor, memory, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply information indicating a risk score, a risk tolerance status or both, for the organizational entity or risk category, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the generation of a risk score or risk tolerance status is, at most, an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Lastly, it is noted that there is nothing particular about the computing elements (i.e., processor or memory), nor anything in the claims or Specification showing the device/medium as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application.  See MPEP 2106.05(f)/(h). As explained above, the claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto.  processor implemented steps (claim 1) merely describes generic computing elements used as tools to perform the abstract idea, which are not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase). For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive.

9.	Applicant submits that “Under Step 2B, independent claims 1, 23, and 26 recite an inventive concept…Even if the Examiner determines that independent claims 1, 23, and 26 are directed to a judicial exception and do not incorporate the alleged judicial exception into a practical application, independent claims 1, 23, and 26 recite an inventive concept.” Applicant further submits that  the claims recite an inventive concept under Step 2B of the test outlined in the January 2019 PEG and are directed to patentable subject matter. That is, even if independent claims 1, 23, and 26 did include a broad recitation of an abstract idea, the claims provide an inventive concept that is not well-understood, routine, or convention.” [Applicant’s Remarks, 07/26/2021, page 15]

The Examiner respectfully disagrees. Applicant argues under Step 2B of the eligibility inquiry that “Even if the Examiner determines that independent claims 1, 23, and 26 are directed to a judicial exception and do not incorporate the alleged judicial exception into a practical application, independent claims 1, 23, and 26 recite an inventive concept” and suggesting that “the claims provide an inventive concept that is not well-understood, routine, or convention.” Even assuming, Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). 
In response to Applicant’s suggestion that “even if the Examiner determines that independent claims 1, 23, and 26 are directed to a judicial exception and do not incorporate the alleged judicial exception into a practical application, independent claims 1, 23, and 26 recite an inventive concept” the Examiner finds this argument unpersuasive because Applicant’s claims have not been shown to modify, reconfigure, manipulate, or transform the computing system, software, or any technical elements in any discernible manner, much less yield an improvement thereto. There is simply no showing that implementing any of the claim steps, individually or in combination, amounts to an technological improvement. Applicant's Specification describes a litany of electronic devices that may be used to implement the claimed invention, and suggests that virtually any computing device under the sun may be used to implement the claimed invention: (See, e.g., Specification at paragraph 0024: “The following figures relate to various types of generalized ” and paragraph 0033: “The one or more processors 202 may include one or more microprocessors capable of performing instructions stored in the memory 206....”). Applying the abstract idea using these generic computing elements, without providing some improvement to the computer or another technology, is not sufficient to amount to significantly more. Accordingly, the additional elements tying the abstract idea to a computer based operating environment are not sufficient to amount to significantly more. See Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
For the reasons above along with the reason provided in the updated §101 rejection below, the amendments and supporting arguments are not sufficient to overcome the §101 rejection.

10.	Applicant submits that “in light of the amendments, Applicant respectfully submits that independent claims 1, 23 and 26 are allowable over Bliznak and Abramowitz. That is, in light of the present amendments, Bliznak and Abramowitz, alone or in hypothetical combination, cannot be used to establish a prima facie case for obviousness under 35 U.S.C. §103 as to independent claims 1, 23 and 26 because Bliznak and Abramowitz do not teach every feature of independent claims 1, 23 and 26. In addition, Bierc and Gibbons do not appear to cure the deficiencies of Bliznak and Abramowitz. Moreover, based at least on their dependencies from independent claims 1, 23 and 26 and for the recitations therein, claims2-8, 20-22, 24, 25, and 27-31 are also allowable over Bliznak and Abramowitz. For at least these reasons, among others, Applicant respectfully requests withdrawal of the rejection of claims 1-8 and 20-31 under 35 U.S.C. §103 

In response to the Applicant’s argument that “independent claims 1, 23 and 26 are allowable over Bliznak and Abramowitz. That is, in light of the present amendments, Bliznak and Abramowitz, alone or in hypothetical combination, cannot be used to establish a prima facie case for obviousness under 35 U.S.C. §103 as to independent claims 1, 23 and 26 because Bliznak and Abramowitz do not teach every feature of independent claims 1, 23 and 26. In addition, Bierc and Gibbons do not appear to cure the deficiencies of Bliznak and Abramowitz. Moreover, based at least on their dependencies from independent claims 1, 23 and 26 and for the recitations therein, claims 2-8, 20-22, 24, 25, and 27-31 are also allowable over Bliznak and Abramowitz,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 07/22/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 24 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

11.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any 
Claim Rejections - 35 USC § 101

12.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	Claims 1-8 and 20-31 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1-8  and 20-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1-8  and 20-31 are directed to a computer program product (i.e., process, manufacture, machine, or composition of matter) which is a statutory category. Thus, Step 1 of the Subject Matter Eligibility test for claims 1-8 and 20-31 is satisfied.
receive a first input indicative of a lower risk threshold and a second input indicative of an upper risk threshold for one or more of an organizational entity or a risk category at a first level of a hierarchy of the enterprise; receive a user selection of a first subset of subsidiaries for inclusion in calculation of one or more aggregated risk measures for the organizational entity or the risk category, wherein the first subset of subsidiaries is less than an entirety of available subsidiaries for selection; calculate  the one or more aggregated risk measures for the organizational entity or the risk category based on risk measures associated with the first set of subsidiaries, wherein the first subset of subsidiaries is organized at one or more second levels of hierarchy lower from the first level of hierarchy, wherein an unselected subsidiary is excluded from the calculation of the one or more aggregated risk measures; compare at least one of the one or more aggregated risk measures to the lower risk threshold and the upper risk threshold; and based upon the comparison, generate a risk score, a risk tolerance status, or both, for the organizational entity or the risk category recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations for managing personal behavior or interactions via the claim limitations, as recited in exemplary claim 1. Moreover, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of managing relationships or interactions between people (See, e.g., paragraph [0005]: “The present approach allows for establishing a hierarchy and/or aggregation of risk at the organizational level or a sub- level and for assessment or management of risks at the organizational level or sub- level.”). 
calculating the one or more aggregated risk measures for the organizational entity or the risk category based on risk measures associated with the first set of subsidiaries, wherein the first subset of subsidiaries is organized at one or more second levels of hierarchy lower from the first level of hierarchy, wherein an unselected subsidiary is excluded from the calculation of the one or more aggregated risk measures; comparing at least one of the one or more aggregated risk measures to the lower risk threshold and the upper risk threshold; and based upon the comparison, generating a risk score, a risk tolerance status, or both, for the organizational entity or the risk category.” These limitations, when evaluated under Step 2A Prong One, are part of the abstract idea itself, i.e., are steps within the “mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.” The “calculating the one or more aggregated risk measures for the organizational entity or the risk category based on risk measures associated with the first set of subsidiaries, wherein the first subset of subsidiaries is organized at one or more second levels of hierarchy lower from the first level of hierarchy, wherein an unselected subsidiary is excluded from the calculation of the one or more aggregated risk measures; comparing at least one of the one or more aggregated risk measures to the lower risk threshold and the upper risk threshold; and based upon the comparison, generating a risk score, a risk tolerance status, or both, for the organizational entity or the risk category” steps/functions require mathematical analysis. Therefore, these claim elements are considered to be abstract ideas because they are directed to mathematical concepts, including mathematical relationships, formulas and equations, and calculations. The method involves mathematical concepts such as mathematical calculations to calculate a fraud detection score for the survey result. Therefore, the claims recite an abstract idea, corresponding to the grouping of “mathematical concepts.” Independent claims 23 and 26 recite limitation similar to claim 1.
receiving a first input indicative of as inputs a lower risk threshold and a second input indicative of an upper risk threshold for one or more of an organizational entity or a risk category at a first level of a hierarchy of the enterprise” merely encompasses insignificant pre-solution data gathering activity accomplished via receiving/transmitting data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Revised Step 2A (with Prong Two) overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. Federal Register, Vol. 84, page 55 details that the considerations for a “practical application” are: The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See 84 Fed. Reg. 55. The claim does not improve any technology, or have a technological improvement. Moreover, limitations that are “not” indicative of integration into a practical application include adding the words “apply it”, or mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)). This consideration was previously addressed under step 2B and is also applicable With the preceding background and concepts in mind, the following figures relate to various types of generalized system architectures or configurations that may be employed to provide services to an organization in a multi-instance framework and on which the present approaches may be employed, though they may be applied, more generally, on any processor-based system capable of accessing and/or processing the data structures described herein. Correspondingly, these system and platform examples may also relate to any and all systems and platforms on which the techniques discussed herein may be implemented or otherwise utilize.”). The claim is directed to an abstract idea.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Having considered the claim individually and as a whole, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to generate a risk score, a risk tolerance status, or both, for the organizational entity or the risk category. It is noted that the use of the computer to perform this abstract idea does not provide 'something more’ to make the claimed invention patent eligible. After considering all claim elements, both individually and in combination, it has been determined that the claim does not amount to significantly more than the abstract idea itself or more than a mere instruction to apply the abstract idea. According to the MPEP, section 2106.05(d) II, the courts have recognized the following computer functions Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase), though without modifying or improving the computer or any other technology.  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”). Further, claims to an apparatus "comprising a computer for executing computer instructions” and computer-readable medium which "stores a computer program for evaluating pattern-based 
Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with or by use of a particular machine, effecting a transformation of a particular article to a different state, or adding unconventional steps that confine the claim to a particular useful application; and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception and implementing the exception on generic computer elements. Examiner looks to Applicant’s specification [0024]: “With the preceding background and concepts in mind, the following figures relate to various types of generalized system architectures or configurations that may be employed to provide services to an organization in a multi-instance framework and on which the present approaches may be employed, though they may be applied, more generally, on any processor-based system capable of accessing and/or processing the data structures described herein. Correspondingly, these system and platform examples may also relate to any and all systems and platforms on which the techniques discussed herein may be implemented or otherwise utilize.” When considered individually the processor and memory claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are 
Claims 2-8 and 20-31 are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 2-8, 20-22, 24-25, and 27-31 (i.e., wherein the lower risk threshold comprises an expected loss and the upper risk threshold comprises a maximum acceptable loss; wherein the expected loss comprises an expected annual loss expectancy, and wherein the maximum acceptable loss comprises a maximum acceptable annual loss expectancy; wherein calculating the one or more aggregated risk measures comprises calculating one or more of a sum of calculated losses, a maximum calculated loss, a minimum calculated loss, or an average of calculated losses for the risk measures associated with the first set of subsidiaries, or a combination thereof; wherein the sum of calculated losses comprises a sum of calculated annual loss expectancies, the maximum calculated loss comprises a maximum calculated annual loss expectancy, the minimum calculated loss comprises a minimum calculated annual loss expectancy, the average of calculated losses comprises an average of calculated annual loss expectancies, or a combination thereof; wherein the risk tolerance status comprises an indication of an unacceptable status when the at least one aggregated risk measure of the one or more aggregated risk measures exceeds the upper risk threshold; wherein the risk tolerance status comprises an indication of an acceptable status when the at least one aggregated risk measure of the one or more aggregated risk measures is less than the lower risk threshold; wherein one or both of the risk score, the risk tolerance status, or both, are displayed with a color coding indication; wherein the operations comprise generating a dashboard interface comprising one or more widget counters indicating a number of entities that have an acceptable risk characteristic, a number of entities that have an unacceptable risk characteristics, or both, at a respective time; wherein the dashboard interface comprises one or more charts or graphs depicting a breakdown of entities having acceptable or unacceptable risk characteristics as a function of organizational entity or the risk category; wherein generating the risk score, the risk tolerance status, or both, comprises generating a report comprising the one or more aggregate risk measures, the risk score, the risk tolerance status, or a combination thereof) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent claims 2-8, 20-22, 24-25, and 27-31 and fail to transform the abstract idea into patent-eligible subject matter because they do not recite additional elements that provide significantly more than the idea itself. 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.


Claim Rejections - 35 USC § 103

14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2, 4, 6-8, 22-24, 26-27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over, Bliznak, Pub. No.: US 2009/0276259 A1, [hereinafter Bliznak], in view of Knuff et al., Pub. No.: US 2019/0266526 A1, [hereinafter Knuff].

As per claim 1, Bliznak teaches a processor-based system, comprising: one or more processors configured to host one or more client instances accessible via one or more remote client networks of an enterprise (paragraph 0007, discussing that FIG. 1 is a block diagram showing a network environment within which a method and system for aggregating risk in an enterprise strategy and performance management system may be implemented; paragraph 0024, discussing that FIG. 1 shows an example network environment 100, within which method and system for aggregating risk in an enterprise strategy and performance management system may be implemented. The network environment may include client systems, which may host browser applications 112 and 124 respectively and a server system. The client systems and the server system may be in communications with each other via a network. The communications network may be a public network (e.g., the Internet, a wireless network, etc.) or a private network. The server system may host a strategy management system and a risk management system. The strategy management system may be in communication with a strategy database; paragraph 0057, discussing that the example computer system includes a processor (e.g., a central processing unit (CPU), a graphics processing unit (GPU) or both), a main memory and a static memory, which communicate with each other via a bus 908);

a memory configured to store instructions executable by the one or more processors (paragraph 0057, discussing that the example computer system includes a processor (e.g., a central processing unit (CPU), a graphics processing unit (GPU) or both), a main memory and a static memory, which communicate with each other via a bus 908), wherein the instructions, when executed by the one or more processors, cause the one or more processors to perform operations comprising (paragraph 0058, discussing that the disk drive unit includes a machine-readable medium on which is stored one or more sets of instructions and data structures (e.g., software 924) embodying or utilized by any one or more of the methodologies or functions described herein. The software 924 may also reside, completely or at least partially, within the main memory 904 and/or within the processor 902 during execution thereof by the computer system 900, the main memory 904 and the processor 902 also constituting machine-readable media; paragraph 0057):

receiving a first input indicative of a lower risk threshold and a second input indicative of an upper risk threshold for one or more of an organizational entity or a risk category at a first level of a hierarchy of the enterprise (paragraph 0048, discussing that in order to load the multidimensional data cube with risk data, one or more mapping tables are accessed to determine corresponding objectives' labels used by the strategy management component and a risk management system. The risk data obtained from the risk management system and stored in the relational database is written to populate appropriate dimension members of the correctly to the proper dimension members multidimensional data cube. As mentioned above, the risk data provided to the strategy management component (i.e., input is received) and modeled into the multidimensional data cube may include target risk exposure values (i.e., first input indicative of a lower risk threshold and a second input indicative of an upper risk threshold), as well as actual risk exposure values. The target risk exposure values may be set to zero as a default or to some positive value (e.g., where an organization is willing to tolerate a certain level of risk exposure). The actual risk exposure values may be compared to the target risk exposure values in the context of strategy and performance management, in order to evaluate performance goals and strategy objectives; paragraph 0054, discussing that performance and risk indicators may be associated with one or more predetermined and configurable thresholds. E.g., if a certain KPI or a certain risk indicator reaches a certain configurable 

calculating one or more aggregated risk measures for the organizational entity or the risk category, wherein the one or more aggregated risk measures are derived from risk measures associated with a plurality of entities or categories corresponding to a subsidiary of the organization entity (paragraph 0018, discussing that strategy management is often affected by successes and shortcomings of risk management. Risk management may be effectuated by utilizing an enterprise risk management system. A risk management system may be used to document and evaluate business risks and their impact and probability (collectively referred to as risk data), as well as additional attributes and mitigating measures, in order to help the organization to manage risks and seize opportunities related to the achievement of strategic objectives. Risk data may be rolled up and reported as part of the enterprise risk management process…Risk may be defined by impact (e.g., denoted in financial terms) and probability. Risk exposure and expected loss values may be used to provide numeric values for various risks, such that risks may be evaluated and compared; paragraph 0023, discussing a method and system for aggregating risk data in an enterprise strategy and performance management…One example feature of the novel method and system is the ability to aggregate the expected loss metrics of individual risks into a single risk exposure indicator. Thus generated risk exposure indicator may be associated with a strategic objective or goal and then displayed in a combined view generated in the context of a strategy management system…; paragraph 0042, discussing that aggregation logic may be utilized to calculate a simple set of risk exposure indicators by the highest level risk categories…Risk categories are often defined by risk managers or other users of a risk management system…Individual 

comparing at least one of the one or more aggregated risk measures to the lower risk threshold and the upper risk threshold (paragraph 0018, discussing that risk exposure and expected loss values may be used to provide numeric values for various risks, such that risks may be evaluated and compared; paragraph 0048, discussing that the risk data provided to the strategy management component and modeled into the multidimensional data cube 620 may include target risk exposure values, as well as actual risk exposure values. The target risk exposure values may be set to zero as a default or to some positive value (e.g., where an organization is willing to tolerate a certain level of risk exposure).  The actual risk exposure values may be compared to the target risk exposure values (i.e., comparing at least one of the one or more aggregated risk measures to the lower risk threshold and the upper risk threshold); paragraph 0054, discussing that risk indicators may be associated with one or more predetermined and configurable thresholds. E.g., if a certain risk indicator reaches a certain configurable threshold, the associated index symbol and/or color may be changed (e.g., from green-to yellow-to red). It will be appreciated that various other graphical indicators and color schemes may be used to indicate whether the associated value is acceptable, warranting a warning, or unacceptable; paragraph 0040); and 

based upon the comparison, generating a risk score, a risk tolerance status, or both, for the organizational entity or the risk category (paragraph 0014, discussing that FIG. 8 is a diagrammatic representation of a user interface to display a scorecard that incorporates risk data; paragraph 0047, discussing that the metrics sets (including, e.g., Actual, Target, Score, Trend etc.) may be displayed via a user interface of the strategy management component. Thus, in one embodiment the core capability of the strategy management component to model KPIs may be utilized as a vehicle to model a new indicator--the risk exposure Indicator--at the objective level; paragraph 0054, discussing that as can be seen in the area 812, in the column that displays "Score" values (i.e., risk score for the organizational entity or the risk category), each value is accompanied by an index symbol. Each index symbol indicates whether the associated value is acceptable (i.e., risk tolerance status), warranting a warning, or unacceptable. Each index symbol may also be associated with a color to indicate that the associated value is acceptable (green), warranting a warning (yellow), or unacceptable (red). Performance and risk indicators may be associated with one or more predetermined and configurable thresholds. E.g., if a certain risk indicator reaches a certain configurable threshold, the associated index symbol and/or color may be changed (e.g., from green-to yellow-to red). It will be appreciated that various other graphical indicators and color schemes may be used to indicate whether the associated value is acceptable, warranting a warning, or unacceptable).

	Bliznak does not explicitly teach receiving a user selection of a first subset of subsidiaries for inclusion in calculation of one or more aggregated risk measures for the organizational entity or the risk category, wherein the first subset of subsidiaries is less than an entirety of available subsidiaries for selection; and calculating the one or more aggregated risk measures for the organizational entity or the risk category based on risk measures associated with the first subset of subsidiaries, wherein the first subset of subsidiaries is organized at one or more second levels of hierarchy lower from the first level of hierarchy, wherein an unselected subsidiary is excluded from the calculation of the one or more aggregated risk measures. However, Knuff in the analogous art of risk management systems teaches these concepts. Knuff teaches: 

receiving a user selection of a first subset of subsidiaries for inclusion in calculation of one or more aggregated risk measures for the organizational entity or the risk category, wherein the first subset of subsidiaries is less than an entirety of available subsidiaries for selection (paragraph 0005, discussing a computer-implemented method provided for generating numerical values indicative of risk factors across multiple dimensions in an organization; paragraph 0021, discussing that the operator further can operate the user interface to define auditable elements. When an auditable element (e.g., strategic risk, operation risk, fraud risk) is created, a user can specify a risk factor and a numerical score for the risk factor. For example, a user can specify a numerical score for fraud risk. The score can include one or several numerical components. Furthermore, the user can specify an association of the auditable element with auditable entities in multiple dimensions. For example, the user then can indicate that the fraud risk is associated with auditable entities in both an organizational dimension and a geographic dimension, e.g., a payroll auditable entity in the organizational dimension, and a United States auditable entity in a geographic dimension. According to the defined hierarchical relationships of the auditable entities in each dimension, the system then calculates a final score for each entity where risks are identified. Accordingly, the system can use the relationships to efficiently calculate risk scores for entities at various levels of the respective hierarchy, in multiple dimensions, without requiring that the user specify the same auditable element for each dimension. In addition to allowing users to view, report, and aggregate risk scores along various dimensions, the system can subsequently display historical data related to risk scores for various entities, along a single dimension or 

calculating the one or more aggregated risk measures for the organizational entity or the risk category based on risk measures associated with the first subset of subsidiaries, wherein the first subset of subsidiaries is organized at one or more second levels of hierarchy lower from the first level of hierarchy, wherein an unselected subsidiary is excluded from the calculation of the one or more aggregated risk measures (paragraph 0020, discussing that an operator can define and modify these dimensions via the user interface exposed by the system. The operator can for example define nodes (e.g., node “A”=accounting department at the company headquarters), relationships between these nodes (e.g., node A is a child of node B as well as a child of node C), dimensions along which entities can be organized, etc. The resulting data structure can include a directed graph, where a parent node can have multiple child nodes, and where a child node can have multiple parent nodes. The data structure allows the system to efficiently aggregate risk along a specified dimension. For example, the system can calculate the risk associated with a certain node N based on the sum of respective risk scores assigned to the child nodes of N, for each of which the risk scores in turn can be calculated based on the respective child nodes; paragraph 0035, discussing that the system can score each strategic risk in the primary dimension and display these strategic risks in a read-only format in the secondary dimension. The system then performs a rollup, or aggregation, of risk factors into each secondary dimension, within the context of a particular assessment. The system can traverse the tree to 

Bliznak is directed toward a method and system for risk management. Knuff is directed to a system and method for generating numerical values indicative of risk factors across multiple dimensions in an organization. Therefore they are deemed to be analogous references as they both are directed toward risk management systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bliznak to include receiving a user selection of a first subset of subsidiaries for inclusion in calculation of one or more aggregated risk measures for the organizational entity or the risk category, wherein the first subset of subsidiaries is less than an entirety of available subsidiaries for selection; and calculating the one or more aggregated risk measures for the organizational entity or the risk category based on risk measures associated 

As per claim 2, the Bliznak-Knuff combination teaches the processor-based system of claim 1. Bliznak further teaches wherein the lower risk threshold comprises an expected loss and the upper risk threshold comprises a maximum acceptable loss (paragraph 0018, discussing that risk exposure and expected loss values may be used to provide numeric values for various risks (i.e., lower risk threshold comprises an expected loss), such that risks may be evaluated and compared. Risk exposure, in one example embodiment, may be calculated as probability of the risk occurring and the value of the total loss if the risk occurs; paragraph 0043, discussing that    one example of applying the aggregation logic. Table 1 shows data records as stored for use by the risk management component. Individual risks may be distinguished (e.g., as R1, R2, etc.) and the risk exposure values (identified in Table 1 as "Expected Loss after Response") may be documented for each individual risk. Each risk may be assigned to an objective.  An objective may be specific to an organizational unit (e.g., OU1, OU2, etc.). Time dimension is represented by the "Period" column; paragraph 0048, discussing that the target risk exposure values may be set to some positive value - e.g., where an organization is willing to tolerate a certain level of risk exposure (i.e., upper risk threshold comprises a maximum acceptable loss). The actual risk exposure values may be compared to the target risk exposure values in the context of strategy 

As per claim 4, the Bliznak-Knuff combination teaches the processor-based system of claim 1. Bliznak further teaches wherein calculating the one or more aggregated risk measures comprises calculating a sum of calculated losses, a maximum calculated loss, a minimum calculated loss, or an average of calculated losses for the risk measures, or a combination thereof (paragraph 0023, discussing that one example feature of the novel method and system is the ability to aggregate the expected loss metrics of individual risks into a single risk exposure indicator. Thus generated risk exposure indicator may be associated with a strategic objective or goal and then displayed in a combined view generated in the context of a strategy management system; paragraph 0031, discussing that the aggregator 226 aggregates risk exposure data 

 risk measures, it does not explicitly teach that the risk measures are associated with the first set of subsidiaries. However, Knuff in the analogous art of risk management tools teaches this concept. Knuff teaches risk measures associated with the first set of subsidiaries (paragraph 0005, discussing a computer-implemented method provided for generating numerical values indicative of risk factors across multiple dimensions in an organization; paragraph 0021, discussing that the operator further can operate the user interface to define auditable elements. When an auditable element is created, a user can specify a risk factor and a numerical score for the risk factor. For example, a user can specify a numerical score for fraud risk. The score can include one or several numerical components. Furthermore, the user can specify an association of the auditable element with auditable entities in multiple dimensions. For example, the user then can indicate that the fraud risk is associated with auditable entities in both an organizational dimension and a geographic dimension, e.g., a payroll auditable entity in the organizational dimension, and a United States auditable entity in a geographic dimension. According to the defined hierarchical relationships of the auditable entities in each dimension, the system then calculates a final score for each entity where risks are identified…; paragraph 0037, discussing that turning now to FIG. 4B, the user interface allows a user to assign an existing risk factor associated with auditable entity in one dimension to auditable entities in additional dimensions. That is, as shown in FIG. 4B, the user has selected the fraud risk factor that is already associated with the accounts receivable auditable entity in the organizational dimension. The user has further selected, using a dimension assignment tool, a location dimension. Accordingly, the user may select auditable entities within the location dimension, such as Bangkok, Thailand, and Madrid, Spain, with which the fraud risk factor is to be associated; paragraph 0020, FIG. 4B).

Bliznak is directed toward a method and system for risk management. Knuff is directed to a system and method for generating numerical values indicative of risk factors across multiple dimensions in an organization. Therefore they are deemed to be analogous references as they 

As per claim 6, the Bliznak-Knuff combination teaches the processor-based system of claim 1. Bliznak further teaches wherein the risk tolerance status comprises an indication of an unacceptable status when the at least one aggregated risk measures of the one or more aggregated risk measures exceeds the upper risk threshold (paragraph 0047, discussing that the metrics sets (including, e.g., Actual, Target, Score, Trend etc.) may be displayed via a user interface of the strategy management component. Thus, in one embodiment the core capability of the strategy management component 6to model KPIs may be utilized as a vehicle to model a new indicator--the risk exposure Indicator--at the objective level; paragraph 0054, discussing that as can be seen in the area 812, in the column that displays "Score" values, each value is accompanied by an index symbol. Each index symbol indicates whether the associated value is acceptable, warranting a warning, or unacceptable (i.e., the risk tolerance status comprises an indication of an unacceptable status when the at least one aggregated risk measures of the one or more aggregated risk measures exceeds the upper risk threshold). Each index symbol may also be associated with a color to indicate that the associated value is acceptable (green), warranting a warning (yellow), or unacceptable (red). Performance and risk indicators may be associated with one or more predetermined and configurable thresholds. E.g., if a certain risk 

As per claim 7, the Bliznak-Knuff combination teaches the processor-based system of claim 1. Bliznak further teaches wherein the risk tolerance status comprises an indication of an acceptable status when the at least one aggregated risk measure of the one or more aggregated risk measures is less than the lower risk threshold (paragraph 0047, discussing that the metrics sets (including, e.g., Actual, Target, Score, Trend etc.) may be displayed via a user interface of the strategy management component. Thus, in one embodiment the core capability of the strategy management component 6to model KPIs may be utilized as a vehicle to model a new indicator--the risk exposure Indicator--at the objective level; paragraph 0054, discussing that as can be seen in the area 812, in the column that displays "Score" values, each value is accompanied by an index symbol. Each index symbol indicates whether the associated value is acceptable, warranting a warning, or unacceptable. Each index symbol may also be associated with a color to indicate that the associated value is acceptable (i.e., the risk tolerance status comprises an indication of an acceptable status when the at least one aggregated risk measure of the one or more aggregated risk measures is less than the lower risk threshold), warranting a warning (yellow), or unacceptable (red). Performance and risk indicators may be associated with one or more predetermined and configurable thresholds. E.g., if a certain risk indicator reaches a certain configurable threshold, the associated index symbol and/or color may be changed (e.g., from green-to yellow-to red). It will be appreciated that various other graphical indicators and color schemes may be used to indicate whether the associated value is acceptable, warranting a warning, or unacceptable); paragraph 0048).

As per claim 8, the Bliznak-Knuff combination teaches the processor-based system of claim 1. Bliznak further teaches wherein the risk score, the risk tolerance status, or both, are displayed with a color coding indication (paragraph 0050, discussing that risk exposure indicator associated with a particular objective may be used to determine one or more performance status indicators (or indices). A performance status indicator may indicate the status of a performance goal, e, g., utilizing a pre-defined color- or shape-coding. In one example embodiment the colors red, yellow, and green may be associated with worst case, average, and weighted average respectively.  Performance status indicators may provide an end user with a balanced view of the objective, considering past performance (the operational KPIs) as well as potential risks (the risk exposure indicator), as illustrated by data shown in the detail window 720. Example approach for capturing and consolidating operational KPIs and risk exposure indicators into an objective includes first generating a risk exposure indicator and then assigning individual performance KPIs to a single KPI…This single index KPI may be the result of the aggregation of the performance status indicators for all operational KPIs associated with the objective into a single view. A single index KPI may be used to permit the end user to clearly distinguish between performance status and the risk exposure that may affect the performance status in the future; paragraph 0054, discussing that as can be seen in the area 812, in the column that displays "Score" values, each value is accompanied by an index symbol. Each index symbol indicates whether the associated value is acceptable, warranting a warning, or unacceptable. Each index symbol may also be associated with a color to indicate that the associated value is acceptable (i.e., wherein the risk score, the risk tolerance status, or both, are displayed with a color coding), warranting a warning (yellow), or unacceptable (red). Performance and risk indicators may be associated with one or more predetermined and configurable thresholds. E.g., if a certain risk indicator reaches a certain configurable threshold, the associated index symbol and/or color may be changed (e.g., from green-to yellow-to red). It will be appreciated that various other graphical indicators and color 

As per claim 22, the Bliznak-Knuff combination teaches the processor-based system of claim 1. Bliznak further teaches wherein generating the risk score, the risk tolerance status, or both, comprises generating a report comprising the one or more aggregated risk measures, the risk score, the risk tolerance status, or a combination thereof (paragraph 0018, discussing that  risk data may be rolled up and reported as part of the enterprise risk management process (i.e., report comprising the one or more aggregate risk measures, the risk score, the risk tolerance status, or a combination thereof).  Risk may be thought of as an event having a potential negative impact on the achievement of strategic objectives. Risk may be defined by impact (e.g., denoted in financial terms) and probability. Risk exposure and expected loss values may be used to provide numeric values for various risks, such that risks may be evaluated and compared; paragraph 0052, discussing that a drill down operation may be performed as part of operation 412 of FIG. 4, where risk-adjusted strategy monitoring is being performed. A user of the strategy management system may be allowed to analyze the performance status of an objective (designated, e.g., by red, yellow, and green symbols), review operational KPIs as influencing factors, but also have visual representation of the impact of the aggregated risk exposure; paragraph 0054, discussing that as can be seen in the area 812, in the column that displays "Score" values, each value is accompanied by an index symbol. Each index symbol indicates whether the associated value is acceptable, warranting a warning, or unacceptable. Each index symbol may also be associated with a color to indicate that the associated value is acceptable, warranting a warning (yellow), or unacceptable (red). Performance and risk indicators may be associated with one or more predetermined and configurable thresholds. E.g., if a certain risk indicator reaches a certain configurable threshold, the associated index symbol and/or color may be changed (e.g., from green-to yellow-to red). It will be appreciated that various other graphical 

Claims 23 and 26 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claims 23 and 26 Bliznak teaches a processor-implemented method and a non-transitory computer-readable medium comprising computer-readable code, executable by one or more processors configured to host one or more client instances accessible via one or more remote client networks of an enterprise, wherein executing the computer-readable code causes the one or more processors to perform operations (paragraph 0009, discussing that FIG. 3 is a flow chart illustrating a method for aggregating risk in an enterprise strategy and performance management system; paragraph 0057, discussing that the example computer system includes a processor (e.g., a central processing unit (CPU), a graphics processing unit (GPU) or both), a main memory and a static memory, which communicate with each other via a bus 908; paragraph 0058, discussing that the disk drive unit includes a machine-readable medium on which is stored one or more sets of instructions and data structures embodying or utilized by any one or more of the methodologies or functions described herein. The software 924 may also reside, completely or at least partially, within the main memory 904 and/or within the processor 902 during execution thereof by the computer system 900, the main memory 904 and the processor 902 also constituting machine-readable media; paragraph 0023).

Claims 24 and 27 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above. 
Claim 31 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 22, as discussed above. 

s 3, 5, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over, Bliznak in view of Knuff, in further view of Bierc, Patent No.: US 7,809,634 B1, [hereinafter Bierc].

As per claim 3, the Bliznak-Knuff combination teaches the processor-based system of claim 2. Bliznak further teaches wherein the expected loss comprises an expected loss expectancy, and wherein the maximum acceptable loss comprises a maximum acceptable loss expectancy (paragraph 0043, discussing one example of applying the aggregation logic. Table 1 shows data records as stored for use by the risk management component 530.  Individual risks may be distinguished (e.g., as R1, R2, etc.) and the risk exposure values (identified in Table 1 as "Expected Loss after Response") may be documented for each individual risk. Each risk may be assigned to an objective.  An objective may be specific to an organizational unit (e.g., OU1, OU2, etc.). Time dimension is represented by the "Period" column (i.e., the expected loss during the time dimension represented by the Period column is considered to be the expected loss expectancy); paragraph 0044, discussing that the output generated by the web service based on the data from Table 1 is represented in Table 2 below. The results shown in Table 1 are aggregated by the extractor logic and filled in an output structure of the web service. The individual risks are not included in Table 2 and the risk exposure values are aggregated by organizational unit, Objective, Period, and Risk Category; paragraph 0048, discussing that the risk data provided to the strategy management component and modeled into the multidimensional data cube may include target risk exposure values, as well as actual risk exposure values. The target risk exposure values may be set to zero as a default or to some positive value (e.g., where an organization is willing to tolerate a certain level of risk exposure). The actual risk exposure values may be compared to the target risk exposure values in the context of strategy and performance management, in order to evaluate performance goals and strategy objectives).

the time period is annual. However, Bierc in the analogous art of risk measurement systems teaches this concept. Bierc teaches wherein the expected loss comprises an expected annual loss expectancy and the maximum acceptable loss comprises a maximum acceptable annual loss expectancy (abstract, discussing business disciplines known as Enterprise Risk Management. It specifically relates to the quantification or measurement and validation of the historical impact of all risks and risk management activity on an organization. The invention provides a methodology to measure, baseline, track and benchmark the total cost of all historical risk events, including both positive and negative events, and risk-related activities that impact the earnings of an organization; col. 3, lines 51-67 & col. 4, lines 1-5, discussing a method for calculating and measuring risks using a concise means to calculate the aggregate impact of risk and capture material risk events in all areas of an organization and analyze them in the context of financial goals and performance volatility. The Aggregate Risk Quantification (ARQ) including the Enterprise (or -Enterprise-wide) Total Cost of Risk (ETCOR) and the ARQ Index method of calculating risk provides the methodology to evaluate the effectiveness of an organization's risk response activity by determining the cost-benefit over time of specific risk areas. The invention also provides an accurate aggregate and objective view of the total risk footprint or overall view of the risks facing an organization. The invention uses this risk footprint to determine the areas in which an organization may improve and helps pinpoint the changes necessary to achieve these improvements; col. 6, lines 16-38, discussing that the process of risk identification, quantification and prioritization includes three fundamental steps: (1) identification of the negative risks, opportunities, causes, redundancies, and correlations in the context of the objective; (2) based on the measurable objectives, quantifying the negative risks and opportunities in dollar terms through the use of minimums, maximums and expected value (i.e., the expected loss and 

The Bliznak-Knuff combination is directed toward risk management. Bierc is directed toward enterprise risk management. Therefore they are deemed to be analogous references as they both are directed toward risk management systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Bliznak-Knuff combination to include an expected annual loss expectancy and the maximum acceptable loss comprises a maximum acceptable annual loss expectancy, as taught by Bierc, since the claimed invention is 

As per claim 5, the Bliznak-Knuff combination teaches the processor-based system of claim 4. Bliznak further teaches wherein the sum of calculated losses comprises a sum of calculated annual loss expectancies, the maximum calculated loss comprises a maximum calculated annual loss expectancy, the minimum calculated loss comprises a minimum calculated annual loss expectancy, the average of calculated losses comprises an average of calculated annual loss expectancies, or a combination thereof (paragraph 0023, discussing that one example feature of the novel method and system is the ability to aggregate the expected loss metrics of individual risks into a single risk exposure indicator. Thus generated risk exposure indicator may be associated with a strategic objective or goal and then displayed in a combined view generated in the context of a strategy management system; paragraph 0040, discussing that the extractor code may comprise programmed logic to automatically walk through individual risk exposure values stored by the risk management component, retrieve the risk exposure values and aggregate the risk exposure values at the objective level by the highest level risk categories; paragraph 0042, discussing that aggregation logic may be utilized to calculate a simple set of risk exposure indicators by the highest level risk categories. Risk categories are often defined by risk managers or other users of a risk management system. Examples risk categories include, e.g., market risk, operating risk, and legal risk. Individual risk exposure values in a risk management system may be assigned to different categories there. In one example embodiment, risk exposure 

While Bliznak teaches that the sum of calculated losses comprises a sum of calculated loss expectancies for a time period, it does not explicitly teach wherein the sum of calculated losses comprises a sum of calculated annual loss expectancies, the maximum calculated loss comprises a maximum calculated annual loss expectancy, the minimum calculated loss comprises a minimum calculated annual loss expectancy, the average of calculated losses comprises an average of calculated annual loss expectancies, or a combination thereof.  However, Bierc in the analogous art of risk measurement systems teaches this concept (col. 3, lines 51-67 & col. 4, lines 1-5, discussing a method for calculating and measuring risks using a concise means to calculate the aggregate impact of risk and capture material risk events in all areas of an organization and analyze them in the context of financial goals and performance volatility. The Aggregate Risk Quantification (ARQ) including the Enterprise (or -Enterprise-wide) 

The Bliznak-Knuff combination is directed toward risk management. Bierc is directed toward enterprise risk management. Therefore they are deemed to be analogous references as they both are directed toward risk management systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Bliznak-Knuff combination to include wherein the sum of calculated losses comprises a sum of calculated annual loss expectancies, the maximum calculated loss comprises a maximum calculated annual loss expectancy, the minimum calculated loss comprises a minimum calculated annual loss expectancy, the average of calculated losses comprises an average of calculated annual loss expectancies, or a combination thereof, as taught by Bierc, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing business users to indicate the financial impact for a defined time frame, thereby enabling users to document and evaluate business risks for a specific time period, as well as mitigating measures, in order to help the organization to manage risks and seize opportunities related to the achievement of strategic objectives.

Claim 28 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above. 

s 20-21, 25, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over, Bliznak, in view of Knuff, in further view of Gibbons, Pub. No.: US 2020/0065726 A1,  [hereinafter Gibbons].

As per claim 20, the Bliznak-Knuff combination teaches the processor-based system of claim 1. Bliznak further teaches wherein the operations comprise generating a dashboard interface indicating entities that have an acceptable risk characteristic, entities that have an unacceptable risk characteristics, or both, at a respective time (paragraph 0053, discussing that FIG. 8 is a diagrammatic representation of a user interface 800 to display a scorecard that incorporates risk data, in accordance with an example embodiment. As shown in FIG. 8, the user interface 800 includes a risk exposure display area 810. Within the risk exposure display area 810, a user may view risk exposure values arranged by risk category in a display area 812; paragraph 0054, discussing that as can be seen in the area 812, in the column that displays "Score" values, each value is accompanied by an index symbol. Each index symbol indicates whether the associated value is acceptable, warranting a warning, or unacceptable. Each index symbol may also be associated with a color to indicate that the associated value is acceptable, warranting a warning (yellow), or unacceptable (red). Performance and risk indicators may be associated with one or more predetermined and configurable thresholds. E.g., if a certain risk indicator reaches a certain configurable threshold, the associated index symbol and/or color may be changed (e.g., from green-to yellow-to red). It will be appreciated that various other graphical indicators and color schemes may be used to indicate whether the associated value is acceptable, warranting a warning, or unacceptable; FIG. 8).

While Bliznak teaches a dashboard interface indicating entities that have an acceptable risk characteristic, entities that have an unacceptable risk characteristics, or both, at a respective time, it does not explicitly teach that the dashboard interface comprises one or more widget counters indicating a number of entities that have an acceptable risk characteristic, a number of entities that have an unacceptable risk characteristics, or both, at a respective time. However, Gibbons in the analogous art of risk management systems teaches this concept. Gibbons teaches: generating a dashboard interface comprising one or more widget counters indicating a number of entities that have an acceptable risk characteristic, a number of entities that have an unacceptable risk characteristics, or both, at a respective time (paragraph 0001, discussing an integrated system and method for risk management by proactively identifying and mitigating risks; paragraph 0075, discussing that  Referring to FIGS. 11-15, an exemplary process whereby a user identifies the root cause of an error is shown.  FIG. 11 shows an exemplary program dashboard 1100 at the program level. The exemplary program shown here is the 737 Max program. The program dashboard 1100 shows in a table form many 737 Max airplanes having different serial numbers, ID numbers, ranging from 001 to 200. The list shows currently the production of 175 out of 200 737 Max airplanes is complete. Among the 175 completed airplanes, eight airplanes are revealed to have tolerable risks (i.e., widget counters indicating a number of entities that have an acceptable risk characteristic), assessed using the risk tolerability matrix. Additionally, aircraft ID 146 is found to have an intolerable risk (a number of entities that have an unacceptable risk characteristics). All the rest aircrafts have acceptable risks; paragraph 0076, discussing that in order to further investigate the intolerable risk found in aircraft ID 146, a user may switch to a lower level. FIG. 12 shows an exemplary commodity dashboard 1200 at the commodity level. Many different commodities are used and assembled into a 737 Max model aircraft. In aircraft ID 146, commodities 26, 27 and 29 are found to have tolerable risks. Additionally, commodity 28, a fuel system, is found to have an intolerable risk, which makes the aircraft ID 146 contain an intolerable risk; paragraph 0037, discussing that FIG. 11 is an exemplary program dashboard at the program level).



As per claim 21, the Bliznak-Knuff combination teaches the processor-based system of claim 20. Bliznak further teaches wherein the dashboard interface comprises one or more charts or graphs depicting a breakdown of entities having acceptable or unacceptable risk characteristics as a function of organizational entity or the risk category (paragraph 0053, discussing that FIG. 8 is a diagrammatic representation of a user interface 800 to display a scorecard that incorporates risk data, in accordance with an example embodiment. As shown in FIG. 8, the user interface 800 includes a risk exposure display area 810. Within the risk exposure display area 810, a user may view risk exposure values arranged by risk category in a display area 812 (i.e., one or more charts or graphs depicting a breakdown of entities having acceptable or unacceptable risk characteristics as a function of organizational entity or the risk category); paragraph 0054, discussing that as can be seen in the area 812, in the column that displays "Score" values, each value is accompanied by an index symbol. Each index symbol indicates whether the associated value is acceptable, 

Claims 25 and 29 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 20, as discussed above. 
Claim 30 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 21, as discussed above. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Packwood, Patent No.: US 7,006,992 B1 – describes a risk assessment and management system.
B.	Shea et al., Pub. No.: US 2005/0197952 A1 – describes techniques for risk mitigation management.
C.	Shah et al., Pub. No.: US 2009/0248488 A1 – describes risk assessment forecasting in a supply chain.
D.	Reynolds et al., Pub. No.: US 2003/0149657 A1 – describes a system and method for measuring and managing operational risk.

F.	Sullivan, Patent No.: US 6,876,992 B1 – describes a method and system for risk control optimization.
G.	Bromiley, Philip, et al. "Enterprise risk management: Review, critique, and research directions." Long range planning 48.4 (2015): 265-276 – describes techniques for integrated management of all the risks an organization faces.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683